Title: From Thomas Jefferson to James Madison, 12 March 1801
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Washington Mar. 12. 1801.

I offer you my sincere condolances on the melancholy loss which has detained you at home: and am entirely sensible of the necessities it will have imposed on you for further delay. mr Lincoln has undertaken the duties of your office per interim, and will continue till you can come. Genl. Dearborn is in the War department. mr Gallatin, though unappointed, has staid till now to give us the benefit of his counsel. he cannot enter into office till my return, & he leaves us tomorrow. in the mean time Dexter continues. Stoddart also accomodated me by staying till I could provide a successor. this I find next to impossible. R.R.L. first refused. then Genl. Smith refused. next Langdon. I am now returning on Genl. Smith, but with little confidence of success. if he will undertake 6. months or even 12. months hence, I will appoint Lear in the mean time. he promised, if Langdon would take it for 6. months, he would in that time so dispose of his business as to come in. this makes me hope he may now accept in that way. if he does not, there is no remedy but to appoint Lear permanently. he is equal to the office if he possessed equally the confidence of the public. what a misfortune to the public that R. Morris has fallen from his height of character. if he could get from confinement, & the public give him  confidence, he would be a most valuable officer in that station & in our council. but these are two impossibilities in the way.—I have ordered my chair & horses to meet me at Heron’s on the 22d. inst. not that I count on being there punctually on that day, but as near it as I can. I shall be at home a fortnight. I hope you will find it convenient to come on when I do or very soon after. Dr. Thornton means to propose to rent his house to you. it will be some two or three hundred yards distant from your office, but also that much nearer towards the Capitol. we shall have an agreeable society here, and not too much of it. Present my esteem to mrs Madison and accept yourself assurances of my constant & sincere attachment.

Th: Jefferson

